Citation Nr: 0727779	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
right knee condition, formerly Osgood-Schlatter disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1979 to June 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which determined that new and material 
evidence had not been submitted so as to reopen the veteran's 
claim of service connection for a right knee condition.

The veteran's claims file was subsequently transferred to the 
Providence, Rhode Island RO.  In May 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
hearing at the RO in Providence.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

Service connection for Osgood-Schlatter disease, aggravated 
due to service, was previously denied in a July 1981 rating 
decision.  The claim presently on appeal is framed as service 
connection for a right knee condition, formerly Osgood-
Schlatter disease.  The Board finds that the prior 
adjudication was of the same claim, however styled, and is 
thus more appropriately framed as styled above.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997) (a new etiological theory 
does not constitute a new claim).  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.               
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the matter appropriately before the Board is 
whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
a right knee condition, formerly Osgood-Schlatter disease.  


FINDINGS OF FACT

1.  In a July 1981 rating decision, the RO denied service 
connection for a right knee disability, then characterized as 
Osgood-Schlatter disease.  The veteran was notified of this 
decision and did not timely file an appeal.

2.  Evidence received since the July 1981 rating decision is 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The July 1981 RO decision denying service connection for 
Osgood-Schlatter disease is final and the claim is not 
reopened.  38 U.S.C.A. §§ 1131, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a right knee condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February 2004 and in March 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  

With respect to obtaining new and material evidence, the 
Board finds that the February 2004 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

As to the timing of the notice, the Board points out that the 
United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2004 notice was given prior to the appealed AOJ 
decision, dated May 2004.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity and etiology of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  In May 2007, the 
veteran testified before the undersigned Veterans Law Judge 
at a Travel Board Hearing in Providence, Rhode Island.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

In July 1981, the RO denied service connection for Osgood-
Schlatter disease of the right leg by reason of aggravation, 
finding that the veteran had the disease prior to entrance 
into service and it was found that service did not aggravate 
the disease. The veteran was advised of the denial of 
benefits and of his appellate rights, but did not appeal the 
decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Pursuant to an application dated in January 2004, the veteran 
seeks to reopen his claim of service connection for a right 
knee condition, formerly for Osgood-Schlatter disease.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this request to reopen based upon a letter received in 
January 2004, "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

The Board notes that the RO did not reopen the veteran's 
claim in its May 2004 rating decision.  The Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in July 1981.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Evidence of record at the time of the July 1981 rating 
decision included the veteran's service medical records 
(SMRs) and a report from the Medical Board at the Naval 
Regional Medical Center in Portsmouth, Virginia.  In the 
veteran's enlistment medical examination, there was no 
notation of any pre-existing right knee condition.  In 
September 1980, the SMRs note a complaint of right knee pain 
that the veteran advised had been occurring for four years 
and the examiner assessed the veteran as having Osgood-
Schlatter disease.  In December 1980, the veteran's was 
referred to an orthopedic clinic to be evaluated as to his 
fitness for duty.  The orthopedic assessment reflected that 
the veteran had residual Osgood-Schlatter disease and 
referred the veteran to the Medical Board to determine 
whether this condition existed prior to enlistment.  

In April 1981, the Medical Board issued a report regarding 
the veteran's condition.  It stated that the veteran has had 
right knee pain for at least one and one-half years prior to 
service.  While in service, the veteran was treated with 
injections and casts-neither of which relieved the symptoms.  
The Medical Board diagnosed the veteran has having Osgood-
Schlatter disease in the right leg, which existed prior to 
enlistment, and opined that service did not aggravate the 
condition.  Ultimately, the Medical Board opined that the 
veteran "[was] not fit for full duty due to a physical 
disability which was neither incurred in [,] nor aggravated 
by [,] a period of active service, and should be discharged 
from the Naval Service."  The veteran was honorably 
discharged from service in June 1981.  

Subsequent to the July 1981 rating decision, the veteran 
submitted evidence to support his claim of service connection 
for a right knee disability, formerly Osgood-Schlatter 
disease.  This evidence includes a private treatment record, 
dated in December 2003, and the physician's impression was 
that the veteran had Osgood-Schlatter disease in his right 
knee and "post-surgical resection of the bony ossicles with 
residual heavy scarring of the surrounding area."  
Additionally, the physician stated that it was possible that 
the veteran had patellar tendonitis or an incomplete patellar 
tendon rupture.  The physician neither made an assertion as 
to the etiology of the right knee condition, nor did he 
relate the current disability with the veteran's service.

The evidence of record also includes a Magnetic Resonance 
Imaging (MRI) report dated in December 2003.  The physician 
who performed the MRI diagnosed the veteran as having a tear 
in the right medial meniscus.  The MRI did not reveal a 
patellar tendon rupture, but the physician indicated that the 
veteran may have had mild tendinopathy.  The physician did 
not mention any connection between the veteran's service and 
the currently diagnosed right knee condition.  

Additionally, a Consultative Examination Report from the 
veteran's disability evaluation was submitted.  These records 
reflect the medical history as related by the veteran 
regarding his right knee condition.  The report indicates 
that the veteran claimed long-term knee pain resulting from 
in-service trauma.  The veteran also related that he chipped 
a bone in his knee during his childhood and has experienced 
pain ever since.  There was no determination made as to the 
etiology of the veteran's right knee condition within this 
report.  

In August 2005, the veteran underwent a VA examination to 
determine the etiology of his right knee condition.  The VA 
physician reviewed the veteran's claims file before the 
examination and indicated that it supports the diagnosis of 
Osgood-Schlatter disease.  The veteran reported to the 
examiner that he had right knee pain while in service and was 
diagnosed as having Osgood-Schlatter disease.  The veteran 
reported that he did not have any right knee surgeries while 
in service, but he does recall undergoing physical therapy.  
The physician diagnosed the veteran as having a history of 
Osgood-Schlatter disease, a right knee medial meniscus tear, 
and the possibility of mild tendinopathy.  The physician 
noted that although the veteran was seen for complaints of 
right knee pain while in service, pre-service complaints of 
right knee pain were reflected in the SMRs.  The physician 
noted that Osgood-Schlatter disease primarily occurs in 
adolescents, but the veteran was not diagnosed until service.  
Further, the physician noted, the veteran admitted that 
during his childhood he had a bone chip in his right knee.  
The veteran also indicated that he had surgery on his right 
knee in 1981, but there was no documentation of this surgery 
in the claims file.  Moreover, the physician noted the 
significant lapse in time between discharge from service and 
his current right knee condition.  His diagnoses of right 
knee medial meniscus tear and possible mild tendinopathy 
occurred over twenty-three years following his discharge from 
service and there is no evidence that either was incurred in, 
or aggravated by, service.  The physician's opinion was that 
it "is less likely than not [that the veteran's current 
right knee condition was] caused by or a result of his 
military service."  There is no medical opinion of record to 
the contrary.  

During the veteran's May 2007 hearing, he testified that 
prior to service he neither had right knee pain, nor had he 
been diagnosed as having a right knee condition.  He 
indicated that his right knee did not begin to hurt him until 
boot camp, especially when he had to kneel down.  At the 
hearing, the veteran did not recall the in-service diagnosis 
of his condition, but recalled that the doctors had a hard 
time identifying it.  The veteran then indicated that he did 
not seek post-service treatment for his right knee pain until 
seeking private treatment in December 2003.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no medical basis to link the veteran's Osgood-
Schlatter disease, or an aggravation of the disease, to 
service.

As noted above, the additional evidence added to the claims 
file consists of a current diagnosis of a right knee 
condition.  The additional evidence is not new and material.  
It does not include any competent evidence that cures the 
prior evidentiary defect.  In other words, the additional 
evidence added to the record does not provide any medical 
basis to relate the veteran's right knee condition to 
service.  Rather, the evidence added to the record shows that 
the veteran is currently diagnosed as having a right knee 
medial meniscus tear with possible right knee tendinopathy.  
This evidence does not have any bearing on a nexus between 
any current right knee condition and service.  None of the 
reports submitted by private treating physicians indicated 
any link between the veteran's service and his current 
diagnosis.  Records showing treatment years after service 
which do not link the post-service disorder to service in any 
way are not considered new and material evidence.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).  Further, the VA examiner 
opined that the veteran's current diagnosis was neither 
incurred in, nor aggravated by service and thus, it is less 
likely than not that the veteran's current diagnosis is a 
result of his military service.  In addition to the evidence 
not being related to an unestablished fact necessary to 
substantiate the claim, the veteran's lay statements, 
including those reported to his medical practitioners, as to 
diagnosis or causation may not comprise material evidence.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).

Evidence submitted since the RO's July 1981 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's July 1981 
decision; thus, the claim is not reopened.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156










ORDER

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a right knee 
condition, formerly Osgood-Schlatter disease, is not reopened 
and remains denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


